— Appeal by defendant, as limited by his brief, from a sentence of the County Court, Nassau County (Thorp, J.), imposed January 7, 1982, upon his conviction of criminal possession of a weapon in the fourth degree, upon his plea of guilty, the sentence being a term of imprisonment of 60 days and probation for a period of three years, the imprisonment being a condition of and running concurrently with the probation. Sentence affirmed and case remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (subd 5). The County Court did not abuse its discretion in imposing sentence. Mollen, P. J., Gulotta, Brown and Niehoff, JJ., concur.